Zimmerman and Bell, JJ.,
concurring. We concur also for the reason that in our opinion relator has not sustained the burden of showing a mandatory duty resting on respondents as state officials to act in accordance with his demand. The provisions of the Constitution relating to the subject are not sufficiently clear that we can say, for the purpose of issuing a writ of mandamus, that the conclusion reached by the respondents is any less reasonable than the conclusion contended for by the relator. There is, therefore, no clear mandatory duty resting on the respondents.